DISMISS; and Opinion Filed March 13, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01302-CV

             TRA TELLIGMAN, TRUSTEE OF THE TRA TELLIGMAN
                   FAMILY IRREVOCABLE TRUST, Appellant
                                     V.
        ROSCOE F. “TREY” WHITE, III, WHITE VENTURES ENERGY, LLC,
       TRI-PROPERTIES, LTD., WE HEREFORD LTD., WE HEREFORD, LLC
         D/B/A WHITE ENERGY HEREFORD, INC., WHITE ENERGY, INC.,
                AND WHITE ENERGY PARTNERS, LLC, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04301-B

                            MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s March 10, 2014 motion to dismiss the appeal. Appellant

has informed the Court that he no longer wishes to pursue this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

131302F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TRA TELLIGMAN, TRUSTEE OF THE                     On Appeal from the County Court at
TRA TELLIGMAN FAMILY                              Law No. 2, Dallas County, Texas.
IRREVOCABLE TRUST, Appellant                      Trial Court Cause No. CC-13-04301-B.
                                                  Opinion delivered by Justice Lang-Miers.
No. 05-13-01302-CV        V.                      Justices Myers and Lewis, participating.

ROSCOE F. “TREY” WHITE, III,
WHITE VENTURES ENERGY, LLC,
TRI-PROPERTIES, LTD., WE HEREFORD
LTD., WE HEREFORD, LLC D/B/A
WHITE ENERGY HEREFORD, INC.,
WHITE ENERGY, INC., AND WHITE
ENERGY PARTNERS, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, ROSCOE F. “TREY” WHITE, III, WHITE VENTURES
ENERGY, LLC, TRI-PROPERTIES, LTD., WE HEREFORD LTD., WE HEREFORD, LLC
D/B/A WHITE ENERGY HEREFORD, INC., WHITE ENERGY, INC., AND WHITE
ENERGY PARTNERS, LLC, recover their costs of this appeal from appellant, TRA
TELLIGMAN, TRUSTEE OF THE TRA TELLIGMAN FAMILY IRREVOCABLE TRUST.


Judgment entered this 13th day of March, 2014.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE